DETAILED ACTION
This office action is in response to amendments filed on 04/18/2022. Claims 1-2, 4-12, 14-18, and 20 are pending. Claims 3, 14, and 19 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
a spring configured to bias the magnet housing toward the engagement edge of the cam; a ball bearing magnetically coupled with the magnet housing and positioned within the recess, wherein the ball bearing is configured to be selectively engaged with the engagement edge of the cam; and a Hall-effect sensor configured to detect a position of the magnet.
wherein the engagement edge of the cam is positioned at an angle relative to an edge of the PCB; a slider fixedly coupled with the bracket and defining a channel; a lever operably coupled with the cam, wherein the lever is configured to move the cam between the bracket and the slider; a magnet housing slidably received by the channel of the slider and having a magnet disposed therein; a ball bearing magnetically coupled with the magnet housing and configured to be selectively engaged with the engagement edge of the cam; and a Hall-effect sensor configured to detect a position of the magnet.
a magnet housing operably coupled with a slider and having a magnet disposed therein wherein the engagement edge of the cam further defines a guide configured to at least partially receive the magnet housing; a ball bearing magnetically coupled with the magnet housing and movable along the engagement edge of the cam; and a Hall-effect sensor configured to detect a position of the magnet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art Harada et al. US 20110214894 A1 teaches a rotational position detecting sensor 13 is constituted by including a permanent magnet 13a fixed to an inner ring of the ball bearing 10c and rotated in synchronism with the output shaft 5, a sensor housing fixed to an outer bearing thereof for covering the ball bearing, and a position detecting element 13b of a Hall IC or the like.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846